TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 30, 2016



                                     NO. 03-15-00405-CV


                                 Darrell J. Harper, Appellant

                                                v.

                                 The State of Texas, Appellee




        APPEAL FROM 201ST DISTRICT COURT OF TRAVIS COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND BOURLAND
             AFFIRMED -- OPINION BY JUSTICE PEMBERTON


This is an appeal from the judgment signed by the district court on May 29, 2015. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s judgment. Therefore, the Court affirms the district court’s judgment.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.